

Exhibit 10.44



CLEVELAND-CLIFFS INC


 
 
Direct: (216) 694-940
RANDY L. KUMMER
 
Fax: (216) 694-8381
SENIOR VICE PRESIDENT-HUMAN RESOURCES


rkummer@cleveland-cliffs.com



April 2, 2007


CONFIDENTIAL
Mr. William Brake
24881 Kennedy Ridge Road
North Olmsted, Ohio 44070
Dear Mr. Brake:


This letter confirms the verbal offer to you for the position of Executive Vice
President, Cliffs Metallics and Chief Technical Officer with Cleveland-Cliffs
Inc. In this role, you will report directly to Joe Carrabba, President and Chief
Executive Officer.


The following are the details of the revised offer:
BASE SALARY


Your starting salary will be $325,000 per year, payable semi-monthly. Individual
performance and the salaries of elected officers are periodically reviewed by
the Compensation and Organization Committee of the Board of Directors based on
the recommendations of the Chief Executive Officer.


MANAGEMENT PERFORMANCE INCENTIVE PLAN
Effective with your starting date, you will participate in the Management
Performance Incentive Plan, which provides an annual target cash bonus of 60
percent of your base salary. The actual bonus awards can be 0 to 200 percent of
target based upon Board Compensation Committee judgment of individual, unit and
corporate performance as recommended by the CEO. Your 2007 award will be
prorated from your date of hire.


LONG-TERM EQUITY INCENTIVE PLAN
You will participate in the Company’s Incentive Equity Plan and be eligible to
receive annual Performance Share awards (including Retention Units) based on the
Plan formula. Normally, the grant size will be determined based upon a market
review and analysis of your current position.


For 2007 your performance share award will be 10,000 Performance Shares of
Cleveland-Cliffs Inc stock. The grant date will coincide with your first day of
employment. The



--------------------------------------------------------------------------------



Performance Shares vest into actual shares on a three-year moving cycle based on
achieving corporate objectives of return on investment and stock price
performance against a peer group. Fifteen percent of your award, or 1,500
shares, represent "retention units" and will vest after three years based on
your continuing employment to that date. Your Performance Share award will be
computed as though you had been an employee of the Company beginning on January
1, 2007 and shall not be prorated because of your being hired during 2007.


SEVERANCE PROTECTION


The Company will enter into a change-of-control severance agreement with you.
This agreement will provide, among other things, compensation in the event your
position is eliminated or substantially diminished following a corporate
change-of-control.
EMPLOYEE BENEFIT PLANS


Subject to the eligibility rules of the various plans, you will be entitled to
participate in the pension, 401(k), life insurance, medical and dental insurance
coverage, disability, other employee benefit programs and arrangements,
including any executive perquisites that are generally made available by the
Company to employees in your position. Below is a brief summary of these
benefits.


Vacation Benefits


You will be eligible for four (4) weeks of vacation during 2007 and during each
calendar year thereafter.
Retiree Medical Coverage


Subsidized retiree medical coverage is not a part of the Company's retirement
benefit program for employees hired or rehired after January 1, 1993.


Periodic Review of Benefit Plans
The Company periodically reviews all employee benefit plans and programs to
ensure that employees are offered competitive and affordable benefits. The
Company reserves the right to amend or terminate any such employee benefit plan,
program or perquisite at any time and for any reason without the consent of any
employee or participant.
TERMS OF EMPLOYMENT


This offer is contingent upon your successful completion of a Company
pre-employment physical and drug/alcohol screen, which will be administered and
evaluated consistent with the Americans with Disabilities Act of 1990.


By accepting this offer as Executive Vice President, Cliffs Metallics and Chief
Technical Officer, you agree to act honestly, in good faith, in the Company's
best interests, and to exercise the degree of skill and diligence that a person
having your expertise and knowledge of the Company's affairs would reasonably be
expected to exercise in comparable circumstances. Further, you agree to devote
yourself exclusively and full-time to the Company's business and not to be
employed or



--------------------------------------------------------------------------------



engaged in other businesses without the Company's prior written approval. You
agree to observe and abide by all the Company's policies, rules and procedures,
including the Company's Code of Business Conduct and Ethics policy. A copy of
that policy is enclosed.


In accordance with corporate policy, this letter and your response are not meant
to constitute a contract of employment for any specific period of time and you
will remain, at all times, an employee at-will. Absolutely no one except the
Board of Directors of the Company may change the at-will nature of our
relationship, and then only in writing. Any reliance on any representations,
oral or otherwise, contrary to "employment-at-will" is unreasonable.


I look forward to you joining the Cliffs' team and working with you. I believe
that you will find the challenges to be significant, the rewards to be
competitive, and the satisfaction to be substantial in working for a highly
professional organization with a proud history in a vital industry.


Please confirm in writing your acceptance of this offer and return the signed
copy of the enclosed Employee Invention and Secrecy Agreement with your
confirmation.


If you have any questions regarding the terms of the offer or the responsibility
of the position, please do not hesitate to contact me.
                
Very truly yours,
/s/ R. L. Kummer


Randy L. Kummer
Senior Vice President-Human Resources

Acceptance of Offer:


I have read and accept all of the terms of the offer of employment as set forth
in the foregoing letter. I have not relied on any agreements or representations,
expressed or implied, that are not set forth expressly in the foregoing letter.


    
/s/ William S. Brake
 
April 4, 2007
William S. Brake
 
Date
 
 
 



Enclosure
cc:    Personnel File

